The complaint distinctly alleges that defendant went into possession of the premises under the lease pleaded. It is true that there was no evidence that defendant did so enter into possession and the offer made by plaintiff does not in terms call for an answer by the defendant, called as a witness for plaintiff, to the direct point of his entering into possession under or by virtue of the lease. But it seems to us that enough appeared to show that the trial court was of the opinion that not only was the paper signed by the lessor incompetent to establish any right in plaintiff, but that any evidence tending to show by parol proof of entry under the so-called lease would be equally incompetent.
If it should turn out on a new trial that defendant never knew that such a document existed and therefore did not enter into possession under it, a different situation would be presented. In such event plaintiff should be permitted so to amend her complaint as to meet the facts as they existed and if, as is contended by defendant, she can recover only for use and occupation irrespective of the lease, plaintiff should be given an opportunity to do so by amending her complaint. We do not think that such an amendment would introduce an entirely new and different cause of action. The use and occupation of the premises and nonpayment therefor constituted the basis of the action and could have been set up in the original complaint by a separate count and we see no reason why it may not be done at this time if the facts warrant it. (Born v. Castle, 22 Cal.App. 282, 286-288, [134 P. 347].)
The petition is denied.
Burnett, J., and Hart, J., concurred. *Page 303